                         Case 1:21-mc-00513-RA Document 3-2 Filed 07/12/21 Page 1 of 4
  AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                              for the
                                                         __________ DistrictofofNew
                                                          Southern District      __________
                                                                                    York
        In re Application of JOHANNES ROESSNER,
                                                                                 )
                                 Plaintiff                                       )
                                    v.                                           )      Civil Action No.
  to Take Discovery Pursuant to 28 U.S.C. § 1782 in Aid                          )
           of Foreign Litigants or Proceedings.
                                                                                 )
                                Defendant                                        )

                               SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

  To:                             Deutsche Bank Trust Company Americas, 60 Wall St., New York, NY 10005

                                                         (Name of person to whom this subpoena is directed)

       Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
       u
  deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
  or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
  those set forth in an attachment:


   Place: Stone Law Group PLLC, 1700 Broadway, 41st Floor, New                           Date and Time:
           York, NY 10019                                                                                      TBD

                                                                              Stenographic and videographic means
            The deposition will be recorded by this method:

         Production: You, or your representatives, must also bring with you to the deposition the following documents,
        u
          electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material: See Attachment.




         The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
  Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
  respond to this subpoena and the potential consequences of not doing so.

  Date:
                                     CLERK OF COURT
                                                                                           OR

                                             Signature of Clerk or Deputy Clerk                               Attorney’s signature

  The name, address, e-mail address, and telephone number of the attorney representing (name of party)      Petitioner

                                                                          , who issues or requests this subpoena, are:
Ralph M. Stone, Stone Law Group PLLC, 1700 Broadway, 41st Floor, New York, NY 10019 (Tel. 212-239-1550) (email:
rs@stonepllc.com)

                                Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, a notice
  and a copy of the subpoena must be served on each party in this case before it is served on the person to whom it is
  directed. Fed. R. Civ. P. 45(a)(4).
                       Case 1:21-mc-00513-RA Document 3-2 Filed 07/12/21 Page 2 of 4
AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                        Case 1:21-mc-00513-RA Document 3-2 Filed 07/12/21 Page 3 of 4

AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
     Case 1:21-mc-00513-RA Document 3-2 Filed 07/12/21 Page 4 of 4

                                                                      Attachment to Subpoena


Documents Requested:


1. Documents sufficient to identify all U.S. dollar transactions conducted, performed or
   undertaken by Deutsche Bank Trust Company Americas related in any way to the
   “Mirror-Trading” Scheme as described in the Consent Order entered by the New York
   State Department of Financial Services in In the Matter of Deutsche Bank AG and
   Deutsche Bank AG New York Branch (January 30, 2017).
2. Documents sufficient to identify all foreign exchange transactions conducted by Deutsche
   Bank Trust Company Americas, either for itself or as intermediary for anyone else,
   involving either the purchase or sale of Russian Rubles in the period January 1, 2014 to
   December 31, 2014.

3. Documents sufficient to identify all foreign currency futures transactions conducted by
   Deutsche Bank Trust Company Americas, in the period January 1, 2014 to December 31,
   2014, either for itself or as intermediary for anyone else, relating to Russian Rubles.

   Note: For purposes of requests 1, 2 and 3 above, the phrase “documents sufficient to
   identify” means: the date and time of each transaction, the amounts of Russian Rubles
   and any other currency involved in the transaction, whether Russian Rubles were being
   purchased or sold, or what Russian Ruble contracts were being purchased or sold and
   whether they were being purchased or sold, any transaction-specific identifying number
   or code specific to the trade, and the identity of the client or customer for whom the
   transaction was effected (except that individual customer names other than those of
   companies that are part of the corporate family of Deutsche Bank AG may be redacted or
   excluded (i.e. trades for or on behalf of Deutsche Bank AG, or any of its subsidiaries or
   affiliates shall not be redacted)). If responsive records are maintained electronically, they
   should be provided in a native format, inclusive of metadata.

4. All summaries or analyses of transactions involving Russian Rubles that Deutsche Bank
   Trust Company Americas provided to either the New York Department of Financial
   Services or the Commodities Futures Trading Commission relating to any investigations
   conducted concerning “Mirror Trades” as that term is understood in the Consent Order
   entered by the New York State Department of Financial Services in In the Matter of
   Deutsche Bank AG and Deutsche Bank AG New York Branch (January 30, 2017).


If any documents are withheld on the basis of a legal privilege, or on any other bases, you
must timely provide a “privilege log” with the customary and sufficient identifying
information for the claim of withholding to be evaluated by counsel for the petitioners.
